Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uyehara (Pub No 20130107763).

Regarding claim 1 and 8 and 16,
 	Uyehara teaches a method for operating a switching control module of a time-division-duplexing (TDD) switching sub-system comprising: 
 	determining whether a current clock time is within a predetermined time window (transmission gap, para [0062]) of an expected transition from a downlink signal to an uplink signal, wherein the expected transition from the downlink signal to the uplink signal is based on a clock setting; (interpreted as the TDD switching control signal is synchronized in time with the N-bit words of digitized spectrum it is associated with so that the downlink subframe is matched with the TDD switching control signal indicating the system should be in transmit mode and the uplink subframe is matched with the switching controls signal indicating the system should be in receive mode, see para [0068]. Also see clock para [0049]).
(interpreted as RF circuitry within the system 100 switch between transmit and receive mode at the appropriate time so that it can be properly synched with the transmitting and receiving of the base station and the wireless terminals, see para [0062]), monitoring a signal indicative of whether a measured signal power of the downlink signal on a downlink path exceeds a threshold signal power (interpreted measured power level of the signals in the downlink communication path of the wireless spectrum is compared with a threshold downlink power level, see para [0064]);
 	when the signal indicates that the measured signal power of the downlink signal does not exceed the threshold signal power, (interpreted as indicate that the system should be receiving when the power level of signals in the downlink communication path is below the threshold downlink power level, see para [0064]) determining whether a filter time period has passed without the signal indicating that the measured signal power of the downlink signal exceeds the threshold signal power; (interpreted as In some example embodiments, the power level is measured over time or continuously measured and compared to the threshold, see para [0064]).
 	when the filter time period has passed without the signal indicating that the measured signal power of the downlink signal exceeds the threshold signal power, determine an (interpreted as determine the downlink transmission start time and duration, see para [0064]. It is implicit that determining the start time and duration would also determine the end time).
	updating the clock setting based on the determined end time of the downlink signal (interpreted as In some embodiments, the TDD switching control signal is synchronized in time with the N-bit words of digitized spectrum it is associated with so that the downlink subframe is matched with the TDD switching control signal indicating the system should be in transmit mode and the uplink subframe is matched with the switching controls signal indicating the system should be in receive mode, see para [0068]).

Regarding claim 2 and 9 and 10 and 17 and 18,
 	Uyehara teaches the method of claim 1, further comprising: measuring a signal power of the downlink signal on the downlink path using a measurement receiver; and comparing the measured signal power of the downlink signal on the downlink path to the threshold signal power using a comparator, wherein the signal indicative of whether a measured signal power of the downlink signal on the downlink path exceeds the threshold signal power is output from the comparator (interpreted as In exemplary embodiments, the TDD switching control signal is generated by correlating the detected signal power in the downlink against a reference to determine the downlink transmission start time and duration, see para [0064]).

Regarding claim 3 and 11 and 19,
 	Uyehara teaches the method of claim 1, wherein the predetermined time window is a fixed time from an expected time for the expected transition from the downlink signal to the uplink signal (interpreted the downlink subframe, a time gap occurs before the start of the uplink subfame, see para [0061]).

Regarding claim 4 and 12 and 20,
 	Uyehara teaches the method of claim 1, wherein the filter time period is based on a length of one symbol (interpreted as In some example embodiments, the power level is measured over time or continuously measured and compared to the threshold, see para [0064]. It would have been an obvious design choice to assign any number of symbols as the time).

Regarding claim 5 and 13 and 21,
 	Uyehara teaches the method of claim 1, wherein the TDD switching sub-system is included in a remote antenna unit of a distributed antenna system (DAS), the method comprising disconnecting an antenna from the downlink path in the remote antenna unit of the DAS by switching at least one switch of the downlink path in the remote antenna unit of the DAS and communicatively coupling the antenna to an uplink path in the remote antenna unit of the DAS by switching at least one switch of the uplink path in the remote antenna unit of the DAS (interpreted as The time gaps between transmitting and receiving allows time for the base station, the wireless terminals, and the components in the DAS to switch between transmit and receive modes. In some embodiments, the time gaps also allow time margins for such things as base station/mobile synchronization and propagation delay determination/adjustment. In other embodiments, the uplink subframe comes first and is followed by the downlink subframe, see para [0061]).

Regarding claim 6 and 14 and 22,
 	Uyehara teaches the method of claim 1, wherein the TDD switching sub-system is included in a single-node repeater, (repeater para [0039]) the method comprising disconnecting the antenna from the downlink path of the single-node repeater by switching at least one switch of the downlink path of the single-node repeater and communicatively coupling the antenna to an uplink path single-node repeater by switching at least one switch of the uplink path of the single-node repeater (interpreted as In example embodiments where measurements on the uplink are made, the measurements on the uplink are performed and the TDD switching control signal is generated between the TDD duplexing switch in the remote units and the antennas coupled to the remote units, see para [0065]).


 	Uyehara teaches the method of claim 1, further comprising determining a start time of the downlink signal and updating the clock setting based on the determined start time of the downlink signal. (interpreted as determine the downlink transmission start time and duration, see para [0064]. In some embodiments, the TDD switching control signal is synchronized in time with the N-bit words of digitized spectrum, see para [0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461